Title: To George Washington from Major General William Heath, 10 September 1777
From: Heath, William
To: Washington, George



Dear General
Boston September 10, 1777

A few days since the Board of War offered me about forty Swords, designed for the Enemy’s Light Horse, taken by one of the State Armed Vessels. Capt. Crafts, being here and informing me that some of the Regiments, in particular Colo. Blands, were not completely furnished

with that necessary weapon, and these being excellent good ones, I have ventured to purchase them, and shall immediately order them on to Philadelphia to be disposed of as may be thought proper.
The Marine Board for this District have just applied to know if they can receive from the Continental Magazines such Quantities of Gun powder as may be necessary for the Continental Frigates. By your Excellency’s Letter of the 19th of April, and by one from General Knox to Major Barber about the same time, I take it to be my duty to supply them. If I misapprehend your pleasure in this Instance, your Excellency will please to signify it—Indeed I do not conceive any other way of supply at present—I have also mentioned the matter to the Board of War & Ordnance.
Our Affairs at the Northward every day wear a more favorable aspect—We hope your Excellency will soon give us a good account of General Hows Army.
Several valuable prizes have lately been sent in this way. But Monopolizers and Depreciators of our Currency threatens us with ruin, unless their vile practises are spedily restrained.
General Gates has just wrote me requesting that about one thousand Barrels of Salt provisions may be immediately sent on to Bennington, that Army being short of salt provisions.
One Elijah Woodward is to be executed here to morrow, for repeated Desertions and Inlistments. I have the Honor to be with great respect Your Excellency’s Most Humble Servt

W. Heath

